Citation Nr: 1822755	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dysphonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2017, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

Unfortunately, the Veteran died in September 2017, during the pendency of this appeal.  However, per her request, the appellant, who is the Veteran's surviving spouse, has been substituted as the Veteran for purposes of processing the appeal to completion.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.  


FINDING OF FACT

The Veteran developed his diagnosed dysphonia as a result of surgery performed to treat his service-connected coronary artery disease. 



CONCLUSION OF LAW

The criteria for service connection for dysphonia have been met.  38 U.S.C. § 1110 (2012), 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

During his lifetime, the Veteran sought service connection for his dysphonia on the premise that, inter alia, he developed this voice disorder as a result of surgery performed to treat his service-connected coronary artery disease.  

The Veteran underwent surgery to treat his coronary artery disease on April 3, 2008 and was discharged from in-patient care on April 10, 2008.  On April 14, 2008, the Veteran reported experiencing shortness of breath for the past several days of increasing severity, and was determined to have developed a pulmonary effusion, requiring the insertion of a chest tube.  On April 15, 2008, the Veteran was noted to continue to exhibit hoarseness and symptoms of a pulmonary impairment, the latter of which was deemed to be possibly attributable to diaphragmatic paralysis.  As to the Veteran's hoarseness, the evaluating physician noted that while the Veteran's prolonged hoarseness could be attributable to irritation due to surgical intubation, given the Veteran's diaphragmatic paralysis, the Veteran's hoarseness could be due to recurrent laryngeal nerve paralysis.  Subsequent treatment records continue to reflect the Veteran's treatment for his voice disorder, ultimately assessed as severe dysphonia, with all treatment records reflecting the onset of his condition following his April 2008 coronary artery disease surgery.

Two VA medical opinions were obtained to determine the etiology of the Veteran's dysphonia.  The first medical opinion was rendered during the Veteran's December 2011 VA examination, at which time the examiner diagnosed the Veteran with a pharyngeal injury, which the examiner opined was due to the Veteran's prolonged period of intubation required as a result of his April 2008 cardiac surgery.  However, a March 2012 VA medical opinion disagreed with this assessment, concluding that the clinical data indicated that the Veteran had developed a type of dysphonia unrelated to cardiothoracic surgical complications.  

After a careful review of the record, the Board concludes that the evidence of record clearly establishes the onset of a chronic voice disorder shortly after the Veteran's April 2008 surgery to treat his service-connected coronary artery disease, and with the sole exception of the March 2012 VA medical opinion, all of the medical evidence of record indicates that there is a clinical correlation between the Veteran's post-operative dysphonia and his cardiac surgery, with some treatment providers indicating the Veteran's developed dysphonia as a result of his surgically-required intubation and others indicating that the Veteran's post-operative chest tube insertion caused nerve damage to the Veteran's diaphragm and vocal cords, with the diaphragmatic paralysis resolving but the vocal paralysis remaining.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the greater weight of the evidence of record establishes that the Veteran's diagnosed dysphonia was caused by his treatment for his service-connected coronary artery disease.  Accordingly, service connection for dysphonia as secondary to this service-connected coronary artery disease is warranted.  
ORDER

Service connection for dysphonia is granted.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


